Title: Mary Smith Cranch to Abigail Adams, 22 April and 20 May 1787
From: Cranch, Mary Smith
To: Adams, Abigail


        
          Braintree April 22d 1787
          My Dear Sister
        
        Captain Cushing arriv’d last Monday after a tedious Passage It was so long since I receiv’d any Letters from you that I began to be very impatient. Cousin JQA had one in the winter but I have only heard of it. he forgot that I should want to see it & so did not bring it with him this vacancy your sons are now all of them with me. cousin JQA return’d last evening from an excurtion. I perswaided him to make with a number of his class to Sandwich. Mr Burr one of the Tutors was ordain’d there last wednesday. The President & his Lady Mr Hilliard & Lady were also in his train They have had fine weather only a little too cold. your son looks better for his journey. His staying at cambridge during the winter vacancy was of no service to his Health whatever it may have been to his mind. He look’d so pale & wan when he came home this spring that I was not a little alarm’d about him. He has lost so much Flesh within these nine months that I have been oblig’d to take in his wastcoats a full quarter of a yard. His complants are wholly oweing to want of air & exercise & too great an attention to his studys. His Food does not digest well— I am continually urging upon him the necessaty of more exercise. He always promisses fair—but a favorite Author will soon make him forget it all. I have got Doctor Tufts to talk very plainly to him & tell him what his fate will be unless he pursues a different method. The Docr. says he does not need any medicine—air & exercise with a proper attention to his Diet is all he has to depend upon to restore him. His time at college will be soon up. He must then for a little while devote himself to riding about & visiting his Friends There is so little to be done at present in a Lawyers office that mr Cranch designs Billy shall study at home for a year at least under the direction of some Gentleman in Boston he will attend the office the last weeks before the courts & can attend all the courts. we must take that method which will be least expencive if we can make it any way as advantagous. If we should pursue this plan we shall be greatly oblig’d if mr Adams will permit him the use of his Law Library He will take great care of the Books & I hope make a good use of them He is at present both steady and studious.
        I am glad that so many of my Letters have reach’d you. those by Scott & Folger have done so too I hope before this time if they have you will know that your Trunk came safe & that you have my warmest gratitude for the things sent to me & the children. The Blue cloth is now making for your sons. The Buff will not be made till next winter as it will not be wanted & they grow so fast that it would be folly to make it till it will. as to cousin Tom I can keep nothing to fit him a month I believe he will be as tall as Billy. He is a fine shap’d youth & has more of your countenance than I ever expected he would have—but not so much as my dear cousin JQA. In his Face I can see every amiable Feature of my sister, but tis not in his Face alone that his mama is to be trac’d The perfections of both Parents are most happily blended in him. He has quallities which command the highest esteem & the tenderest affection of his Freinds & you may believe me when I tell you that he has found a way to acquire the affections of his class, & The admiration & approbation of his Teachers, although he possesses advantages at least if not abilities, superior to [most] of them & notwithstanding his most hearty contempt of —— that dignity which is acqur’d by Pomposity & self importance— your advice & his sisters has had its weight I dare say he has had the same from his Friends here. His Talant for satire was all that we had to give us any fears about him. The parts he has had given him in the publick exibitions is a proof of the character he sustains & do him Honour
        
        27th
        Our children are all return’d to college cousin JQA is much better, says he has nothing to do this Quarter but to ride about & take the air. In six weeks he will return here. He thinks he shall live a little while with mr Dana & study Law with him. His motive is truly Fraturnal. The care & attention of such a Brother will be of no small advantage to your younger sons Tom told me very gravely the other day that a young Fellow must be very steady & very resolute to pass thro college without being often led into some scrape & that if he had forty sons he should be affraid to send one of them to have their education there. “dear youth said I do you not know that temptations are stro’d thick in every Path. being sensible that the one before you is so full of them will make you careful how you walk I hope. Begin right & persevere, you will not find your difficulties so great as you think. after a few dinials to do wrong you will not be solisited again you must not set up to censure or reform, but by your example you will then acquire both the esteem & Love of your class.” he is belov’d by the Family he is in, & he is so attach’d to them that he seems loth to leave it. he is affraid he shall be more in the way of company, & he complains of want of time for his studys now. this is no bad sign. He has his health very well excepting now & then a stif shoulder or knee. he had a complant of this kind when he was here last week, but a few drops of Guiacum & sassafras Tea gave him the use of his Limbs again
        I thank you my dear sister for the Porter, cheese, & the Peas—The two former are prohibited articles however as it could not be known, we shall meet with no difficulty about them. The Court have been call’d together unexpectedly to chuse another Treasurer the Death of mr Ivers rendering it necessary. mr Hodgden is chosen. There were others who had Porter besides us on Board Cushing. they Petition’d the court & had leave to have all landed as the news of the prohibition was not known when he sail’d. The court will be up soon & our worthy Governor will resign his seal to a—not more worthy Man I am sure. you will not form a very high Idea of the virtue of the People I believe when you have a list of the next General Court There are some very good men in the Senate, & some miserable ones it will be so I suppose in the house if so can you think we shall have any thing but quarreling & protesting all the next year—
        
        Mr cranch is left out of the senate this year, because he is a Justice of the common Pleas, & it has just been found out that it is unconstitutional for any of them to be in the House or Senate— A gentleman of our acquaintance who thought he had no Political Friends in Braintree or weymouth has said it & I believe made it his business to perswaid the People to think so— I hear this was the only reason why Mr Cranch was not voted for in his Town some of them have told me so— mr Morton asserted the same in Boston at their meeting. Why he should do it was a mistery to me for some time. Those who wish’d to annihilate the court of common Pleas have said that while so many of the Judges of it were in the Senate it could not or would not be done. as mr M. was not one of those, I could not concieve his motive untill I recollect’d that a son of the Gentleman before mention’d study’d in his office could I suppose that either of them thought what they said I should think they did right. was it really so I do not believe mr Adams would have had any hand in obtaining his Friend the office & There is no one who assisted in framing the Constitution who understood it better than he— you have been too long conversant with Courts to be astonish’d at any thing that belongs to them or you would be suppriz’d to see the coalitions which are taking place among some of our great Folks. The Bitterest & most inveterate Political ennemys are becoming Friends— He who would not allow a good quallity to be possess’d by a former G-v-n-r has I am told both by himself & children made all the interest he could to get him elected this year, & althou he would not accept the highest office he could have under him formerly, would now accept of a lower if offer’d him The good Lady is made to believe any thing or she would not have asserted the other day in company where she was complaining that her Freind was neglected by the People that mr W r n never askd any Person for their vote or for their interest for himself. A Lady present said to another “she does not know then that he ask’d my Papa for his & that his son wrote to mr Thaxter for his & told him that his Papa would be oblig’d for it—” This gentleman has no longer to complain of having no Political Friends he has found many this year: He has so openly censur’d almost all the late measures of goverment especially those relating to the rebels that he has made himself extreemly Popolar.— “Nothing has gone right since I was in office, when I was there we did more business in a week than is done in a Session now” “I heard a gentleman say last night that the reason you was so neglected was because you was so honest that you would speak your mind let what would be the conseiquence”— “It is very true my dear, I once had the affections of this People so much & was so popolar, that I tremble’d for my self.” “could you have trim’d like some others you might have retain’d them” A modest conversation between a Gentleman & his Lady at a Table full of company—do you not think?
        And so my dear sister I suppose by this time you are a Grandmama. I hope I may give you joy, but it is impossible not to feel anxious at this distance I long for the arrival of more vessels, & yet I cannot expect to hear till midsummer. I wish I could be with you for your sake not my own I am sure. You was never I think with a sister at such a time. what we suffer for our children is more distressing than what we feel for ourselves. dear Girl she has my sincere prayers for her safety—& could I be with her I would convinc her how tenderly I love her. I would if possible regain those affections which I lost by endeavouring to preserve her from being miserable. She did not Love me when she went away. I know she did not. I thought I did right she mistook my motive or she would have thought so too. I shall leave it to her reason & good sense to determine whether I do not desirve a higher place in her affections than what her civillity obliges her to give me as the sister of her dear Mama—
        your account of Bath has entertain’d us much & is Such as I had form’d an Idea of before & at least that part which regards it amusemints—
       
        May 20th
        I have receev’d a charming Pacquit from you by Scot Barnard & Folger with fresch proofs of your affection & Beneficence. The Lamp I find very useful & how long one of the wicks will last I cannot yet tell you. I have burnt one Ten nights & it does not appear to be half consum’d. The silk I shall not make up at present. notwithstanding we are to have a publick commencment, such it is at last determind to be. your Son has an English oration & ours an English conference with one of his class. these are to be their parts. now as it is to be an ecconimical plan that every one is desir’d to pursue in their entertainment no new cloath are to be made upon the occation. I must therefore only thankfully acknoledge it with gratitude to my sister, & keep my Gown till better times—but I fear I have very far to look for those. such a motly assembly as we shall see this year was never before seen in america consisting of very good & very bad ones some are chosen who were commit’d to Jail by the last years Court. general Warren is chosen to represent milton see now if he does not accept— Coll: Assa White for Weymouth & Coll. Thayer for this Town mr Boydoin for Dorchester & a very good man at Hingham. all these will do right I dare say although one of them has talk’d very wrong—
        I have had a Tailor at work with me for a month almost & have been so busy that I have not had time to reply to your Letters as I wish too. I shall send this to go by the first vesel & write more by the others. I have sent you some meal to scour your hands I would have sent more but I suppose the Freight would be more than the meal would be worth when you had got it & besides I hope you will come home before you want more. oh my Sister I hardly dare to look forward to that time. So many things may happen to sadden our hop’d for scenes of joy, but why should I anticipate evils which may not happen. That dissorder malignant almost as the Plague is raging in a number of Familys in Haverhill Where it has so often raged with unrelenting fury. I mean the Throat distemper in its worst kind. I have receivd a Letter from Sister Shaw which has distress’d me by the accounts of a number of Deaths. Both young & old are seiez’d one Family lost Four Children in one week & it was all they had. every other day they were call’d to close the eyes of a dear child some of them grown up There Grandmother now lays sick of the same dissorder. several of her nearest Neighbours have lost their children I do not wonder that our sister is in low Spirits—Heaven preserve her & hers—
        your Freinds & neighbours are well your Mother Hall & Brothers Family are all so—uncle Quincy not got of his Farm yet—Mrs Quincy & Miss Nancy send Love—Lucy came from Cambridge last evening she carried Betsy & left Her to make a visit among her cambridge Friends. She is now at Doctor William’s. our sons were all well Cousin JQA filling up his Wastcoats fast.
        your Things at your Cottage as you call it are in as good a situation as I could expect, every thing has been done that we could to preserve every thing from the moths your Cloth & carpet were safe a few weeks since. both keep’d pind up in linnen & only took out to be examind, but about thise oil cloths, we will send you the dimentions of your rooms but my advice is not to get them cut to them. you can never live in that house when you return it is not large enough. you cannot crowd your Sons into a little bed by the side of yours now, & you will never inlarg it you had better buy mr Bowlands or Build one. He has offer’d to sell it I hear. The present Posseser cannot possibly have any use for it at new york—but I forbear. the newspapers will give a History the york ones especially of what will not greatly delight you. I want to add one scene. It should be of a man writing comedys in one state while he is suffering his interest in another to be all taken by execution & sold at vendue, even to the Boards & lumber which he had got to repair his House & Mill with. The Boards you have, to fit up the house mr Belcher lives in— we have got nothing yet not even a note of hand & forty pounds is too much for us to lose. I hope his Genious for comedy will not fail him if it does not we may get it. mr Cranch said he would not distress him, but it was ungenerous to go off without settling. It was impossible to make him do it without forcing him. I have talk’d to the Doctor about Buying the House I have mention’d for you. I hope he will write about it. it has led me unawares to say more than I design’d about a person that I know you never wish’d to hear off again, but whatever you may wish it seems he has determind otherways. I want to see this extraordinary effort of Genious. It is said to be very pointed, & that he is affraid to have it printed. those who know him say it was written at least party before he went to york, but I can form no judgment till I see it, but hush, hush this is not keeping my promise forgive me— well but the carpit, had you not better have that on your office painted— I will write more soon Love to every one from your affectionate Sister
        Mary Cranch
        I shall be dreadfully mortified if this Letter does not get to town soon enough to be put on Board Barnard or Davis. what will my sister think to have two vesells arive Tuscorora rice & all without a Letter
        
      